                  IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION
                          NO. 5:20-CV-00066-FL


UNITED STATES OF AMERICA,              )
                                       )
                   Plaintiff,          )
                                       )
             v.                        )     DEFAULT JUDGMENT OF
                                       )          FORFEITURE
                                       )        (FED. R. CIV. P. 55)
$25,820.01 IN U.S. CURRENCY            )
                                       )
                   Defendant.          )

      This matter is before the Court on Plaintiff United States of America’s Motion

for Default Judgment against the Defendant, $25,820.01 in U.S. Currency. It appears

from the record that Plaintiff provided direct notice of this in rem forfeiture matter

to known claimants, including through counsel where applicable, and separately

published the requisite notice on an official internet government forfeiture site in

accordance with Supplemental Rule G(4) of the Supplemental Rules of Admiralty or

Maritime Claims and Asset Forfeiture (the “Supplemental Rules”). Accordingly, with

due notice having been provided by the United States as required under the

Supplemental Rules, the Court finds that:

      1.     Process was duly issued in this cause and the Defendant was duly seized

by the United States Immigration and Customs Enforcement, Homeland Security

Investigations pursuant to said process;




           Case 5:20-cv-00066-FL Document 9 Filed 08/06/20 Page 1 of 2
       2.      No person has filed any claim to the Defendant nor answer to the

Plaintiff’s Complaint within the time fixed by law and in accordance with the

requirements of the Supplemental Rules;

       3.      On July 8, 2020, this Court entered Default in this action at Docket

Entry 7; and

       4.      The well-pled allegations of the Complaint in respect to the Defendant

are taken as admitted, as no one has appeared to deny the same.

       Based upon the above findings, it is hereby

       ORDERED AND ADJUDGED that:

       1.      Default judgment be and the same is hereby entered against the

Defendant, $25,820.01 in U.S. Currency;

       2.      All persons claiming any right, title, or interest in or to the said

Defendant are held in Default;

       3.      The Defendant is forfeited to the United States of America;

       4.      The United States Department of Treasury is hereby directed to dispose

of the Defendant according to law; and

       5.      Upon the entry of this judgment, the Clerk of Court is DIRECTED to

close this case.

       SO ORDERED this ___          August
                       6th day of ___________________, 2020.



                                  __________________________________________
                                  LOUISE WOOD FLANAGAN
                                  UNITED STATES DISTRICT JUDGE

                                           2



            Case 5:20-cv-00066-FL Document 9 Filed 08/06/20 Page 2 of 2
